Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 10, and 13-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

              Referring to claim 2, the term “preferably” in claim 2 is a term which renders the claim indefinite. It is unclear if the language following “preferably” is intended to be part of the scope or not. Examiner interprets claim as “wherein the faceplate insertion part (16) comprises engagement structures (36, 38) for holding down the antenna PCB (12) towards the faceplate base part (14).”
               Referring to claim 4, claim 4 recites the limitation "the circumference" in lines 2-3 and 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as a circumference.
              Referring to claim 10, the term “preferably” in claim 10 is a term which renders the claim indefinite. It is unclear if the language following “preferably” is intended to be part of the scope or not. Examiner interprets claim as if “preferably along the entire length of the flexible antenna PCB (12, 312), and” is deleted. Claim 10 also recites the limitation “the contour of the plastic frame” in line 3 and “the contour of the antenna PCB” in line 4. There is insufficient antecedent basis for this limitation in the claim.  Examiner interprets as a contour in each instance.
              Referring to claim 13, the term “preferably” in claim 13 is a term which renders the claim indefinite. It is unclear if the language following “preferably” is intended to be part of the scope or not. Examiner interprets claim as if “preferably” is deleted so that it reads as “wherein the antenna PCB (312) is wrapped around the plastic frame (360) for fixing the antenna PCB to the plastic frame, wherein the antenna PCB (312) and the plastic frame (360) comprise alignment features (338) for aligning the antenna PCB to the plastic frame, and wherein the alignment features (338) of the plastic frame (360) are configured to fix the antenna PCB (312) to the plastic frame.”
              Referring to claim 14, the term “preferably” in claim 14 is a term which renders the claim indefinite. It is unclear if the language following “preferably” is intended to be part of the scope or not. Examiner interprets claim as if “preferably” is deleted so that it reads as “wherein the plastic frame (260) extends along less than half of the length of the antenna PCB (212), wherein the plastic frame (260) comprises engagement structures (236, 238) configured to engage with mating engagement structures (235, 237) of the antenna PCB (212) to hold down and locate the antenna PCB within the trench (150), and wherein the engagement structures (236) of the plastic frame (260) comprise tabs (238).”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polinske et al. US Publication No. 20100158295.

              Referring to claim 1, Polinkse et al. teaches a method of manufacturing a faceplate (10) for a hearing device (Fig. 6: faceplate 624), the faceplate configured to cover a lateral opening of a housing of the hearing device and having a side (26) which is laterally oriented when the hearing device is worn at least partially in the ear canal (Fig. 1B: faceplate 124 covers lateral opening of shell 141 of hearing aid), comprising the steps of: providing a faceplate base part (14) comprising a first surface (18) (Fig. 6: faceplate 624 with outer surface facing inward of groove 628), a faceplate insertion part (16) comprising a second surface (20) (Fig. 6: faceplate 624 with inner surface facing outward of groove 628), and a printed circuit board ("PCB") (12) with an antenna (Fig. 4: flex circuit antenna 418; Fig. 6: antenna 625 with flex circuit 626 and loop shaped portion 627); inserting the antenna PCB into the faceplate base part so that that the antenna PCB extends along the first surface; inserting the faceplate insertion part into the faceplate base part so that the second surface of the faceplate insertion part pushes the antenna PCB against the first surface of the faceplate base part; and fixing the faceplate insertion part within the faceplate base part so as to form the faceplate (Fig. 6: antenna 625 inserted in groove 628 of faceplate 624 and extends along surfaces of groove 628; para 0048: “The illustrated faceplate 624 has a groove 628 formed around the battery door to receive the loop-shaped portion 627 of the antenna, and formed with a depth such that the top of the loop-shaped portion is approximately flush with the top of the faceplate.).
              Referring to claim 2, Polinkse et al. teaches the faceplate insertion part (16) comprises engagement structures (36, 38) for holding down the antenna PCB (12) towards the faceplate base part (14), wherein the engagement structures (36) of the faceplate insertion part (16) preferably comprise a plurality of tabs (38) which extend towards the exterior of the hearing device in a direction perpendicular to second surface (20) and which are circumferentially spaced apart (Fig. 6: groove 628 sidewalls; para 0048).
              Referring to claim 3, Polinske et al. teaches the faceplate base part (14) and the faceplate insertion part (16) comprise mating features (40, 42) so as to align the faceplate base part (14) and the faceplate insertion part (16) relative to each other (Fig. 6: inner and outer sidewalls of groove 628 allow for aligning relative to one another).
              Referring to claim 4, Polinkse et al. teaches the first surface (18) and the second surface (20) are complementary, and wherein the first surface (18) extends along at least part of the circumference of the faceplate base part (14), and wherein the second surface (20) extends along at least part of the circumference of the faceplate insertion part (16) (Fig. 6: grove sidewalls extend along circumference of faceplate 624 around battery door; para 0048).
              Referring to claim 5, Polinkse et al. teaches the first surface (18) of the faceplate base part (14) faces the interior of the hearing device and the second surface (20) of the faceplate insertion part (16) faces the exterior of the hearing device, so as to form a trench for receiving the antenna PCB (12), and wherein the first surface and the second surface are substantially orthogonal to the laterally oriented side of the faceplate (Fig. 6: outer wall of groove 628 faces interior, inner wall of groove 628 faces exterior, groove sidewalls are orthogonal to the lateral side of the faceplate 624).
              Referring to claim 6, Polinkse et al. teaches the antenna PCB (12) is flexible (para 048).
              Referring to claim 7, Polinkse et al. teaches the antenna PCB (12) is oriented orthogonal to the laterally oriented side (26) of the faceplate (10), and wherein the antenna PCB (12) is folded around a battery and an electronics subassembly of the hearing device (Fig. 6: antenna loop 627 orthogonal to lateral side of faceplate 624 and is folded around battery 622).
              Referring to claim 8, Polinkse et al. teaches the antenna is a dipole antenna which has two arms with an end gap between the ends of the arms (Fig. 4: dipole antenna 419 with gaps between ends of arms).

Allowable Subject Matter
Claims 9, 11-12, and 15-18 allowed.
Claims 10 and 13-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Allowable subject matter will be revisited due to potential future amendments to overcome the 112 rejections.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 9-18, Polinske et al. teaches most of the limitations of claim 9, however, it does not, alone or in combination with other prior art of record, teach inserting a plastic frame with an antenna printed circuit board into a trench of a hearing aid faceplate so that the frame presses the printed circuit board against a first surface of the trench in combination with other recited elements in the claim. 
Claims 10-18, which depend on claim 9, are narrower in scope than claim 9, and therefore, Polinske et al. alone or in combination with other prior art of record, do not teach or make obvious to combine the further limitations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Park US Publication No. 20030044037 shows details of a hearing aid faceplate.

Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652